DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/049,216 dated 29 November 2011, responding to the 2 September 2021 Office Action provided in the rejection of claims 1-20, wherein claim 19 has been amended.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s primary argument is directed to:
pages 7-9), independent claims 10 and 19 are patentable for similar reasons, and claims 2-9, 11-18, and 20 are patentable as depending upon claims 1, 10, and 19, respectively.
(B)	Claim 1 is patentable over the Aloni reference because the “context data” found in Aloni cannot be equated to claimed metadata. Applicant argues that unlike the pending independent claims, the "context data" of Aloni does not identify an APD command queue or identify a network command queue specified by or associated with a network command. The "context data" of Aloni is related to operations queued for execution by a NIC while the claimed "metadata" is related to a command queue containing a networking command to be executed by an APD. Aloni is totally silent regarding any teaching or suggestion of using any information that identifies an APD command queue or network command queue as recited in the pending independent claims (see Applicant’s remarks, page 9), independent claims 10 and 19 are patentable for similar reasons, and claims 2-9, 11-18, and 20 are patentable as depending upon claims 1, 10, and 19, respectively.
pages 9-10), independent claims 10 and 19 are patentable for similar reasons, and claims 2-9, 11-18, and 20 are patentable as depending upon claims 1, 10, and 19, respectively.

Regarding (A), Examiner respectfully disagrees with this argument. First, it is noted that the Bernat reference is applied as disclosing a method for improving network-related performance for accelerated processing devices (“APDs”) (see for example Bernat, this limitation is disclosed such that there is a method of predicting network behavior of an accelerator; paragraph [0104]. Performance of an accelerator and the function it is performing can be improved by increasing the power envelope of the accelerator; paragraph [0083]), the method comprising: predicting that a networking command is to be executed on an APD (see for example Bernat, this limitation is disclosed such that a network analyzer collects and analyzes telemetry for a NIC at an accelerator sled (i.e. APD), and predicts network bandwidth, outages, or downtime of the network in the future for network functions; paragraph [0104]. A paragraph [0055]).
The Aloni reference is applied as modifying the Bernat reference to teach that it is well-known and obvious to responsive to predicting, send a pre-fetch request, to a NIC, to pre-fetch a first network queue metadata that identifies an APD command queue, or to pre-fetch a second network queue metadata that identifies a network command queue specified by or associated with the network command (see for example Aloni, this limitation is disclosed such that upon determining the context will be required, the context manager may pre-fetch required context data from an MMU and place the context data in its own cache; col.23 lines {25}-{37}. Context data (i.e. second network queue metadata) comprises identifying regions of cache (i.e. identifies a network command queue…associated with the network command); col.33 lines {40}-{44}).
Applicant’s arguments that the Aloni reference does not disclose predicting that a networking command is to be executed on an APD, or that a pre-fetch request is sent responsive to the predicting appears to ignore that the Bernat reference as modified by the Aloni reference is applied as teaching the limitations at issue. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, Examiner believes the combination of Bernat in view of Aloni discloses the limitations at issue. Therefore, this argument is unpersuasive.
Bernat reference is applied as disclosing a method for improving network-related performance for accelerated processing devices (“APDs”) (see for example Bernat, this limitation is disclosed such that there is a method of predicting network behavior of an accelerator; paragraph [0104]. Performance of an accelerator and the function it is performing can be improved by increasing the power envelope of the accelerator; paragraph [0083]), the method comprising: predicting that a networking command is to be executed on an APD (see for example Bernat, this limitation is disclosed such that a network analyzer collects and analyzes telemetry for a NIC at an accelerator sled (i.e. APD), and predicts network bandwidth, outages, or downtime of the network in the future for network functions; paragraph [0104]. A NIC is interchangeably referred to in the disclosure as a host fabric interface (HFI) and performs functions on its local processor; paragraph [0055]).
The Aloni reference is applied as modifying the Bernat reference to teach that it is well-known and obvious to responsive to predicting, send a pre-fetch request, to a NIC, to pre-fetch a first network queue metadata that identifies an APD command queue, or to pre-fetch a second network queue metadata that identifies a network command queue specified by or associated with the network command (see for example Aloni, this limitation is disclosed such that upon determining the context will be required, the context manager may pre-fetch required context data from an MMU and place the context data in its own cache; col.23 lines {25}-{37}. Context data (i.e. second network queue metadata) comprises identifying regions of cache (i.e. identifies a network command queue…associated with the network command); col.33 lines {40}-{44}).
Aloni reference does not disclose information that identifies an APD command queue or network command queue appears to ignore that the Bernat reference as modified by the Aloni reference is applied as teaching the limitations at issue. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, Examiner believes the combination of Bernat in view of Aloni discloses the limitations at issue. Therefore, this argument is also unpersuasive.
Regarding (C), Examiner respectfully disagrees with this argument. First, it is noted that the Bernat reference is applied as disclosing a method for improving network-related performance for accelerated processing devices (“APDs”) (see for example Bernat, this limitation is disclosed such that there is a method of predicting network behavior of an accelerator; paragraph [0104]. Performance of an accelerator and the function it is performing can be improved by increasing the power envelope of the accelerator; paragraph [0083]), the method comprising: predicting that a networking command is to be executed on an APD (see for example Bernat, this limitation is disclosed such that a network analyzer collects and analyzes telemetry for a NIC at an accelerator sled (i.e. APD), and predicts network bandwidth, outages, or downtime of the network in the future for network functions; paragraph [0104]. A NIC is interchangeably referred to in the disclosure as a host fabric interface (HFI) and performs functions on its local processor; paragraph [0055]).
The Aloni reference is applied as modifying the Bernat reference to teach that it is well-known and obvious to responsive to predicting, send a pre-fetch request, to a NIC, to pre-fetch a first network queue metadata that identifies an APD command queue, or to pre-fetch a second network queue metadata that identifies a network command queue specified by or associated with the network command (see for example Aloni, this limitation is disclosed such that upon determining the context will be required, the context manager may pre-fetch required context data from an MMU and place the context data in its own cache; col.23 lines {25}-{37}. Context data (i.e. second network queue metadata) comprises identifying regions of cache (i.e. identifies a network command queue…associated with the network command); col.33 lines {40}-{44}). Contrary to Applicant’s argument that Aloni is “silent regarding any teachings of sending a pre-fetch request to prefetch first network queue metadata or to prefetch second network queue metadata as claimed,” this appears to be clearly taught by Aloni, with the concept of an APD being disclose by Bernat.
Applicant’s arguments that the Aloni reference does not disclose prefetching either a first network queue metadata or a second network queue metadata identifying an APD command queue or a network command queue as recited in the pending independent claims appears to ignore that the Bernat reference as modified by the Aloni reference is applied as teaching the limitations at issue. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, Examiner believes the combination of Bernat in view of Aloni discloses the limitations at issue. Therefore, this argument is also unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat, Francesc Guim (U.S. 2019/0068693) (Hereinafter Bernat) in view of Aloni et al. (U.S. 7,620,057) (Hereinafter Aloni – art made of record).
As per claim 1, Bernat discloses a method for improving network-related performance for accelerated processing devices (“APDs”) (see for example Bernat, this limitation is disclosed such that there is a method of predicting network behavior of an accelerator; paragraph [0104]. Performance of an accelerator and the function it is performing can be improved by increasing the power envelope of the accelerator; paragraph [0083]), the method comprising:
predicting that a networking command is to be executed on an APD (see for example Bernat, this limitation is disclosed such that a network analyzer collects and analyzes telemetry for a NIC at an accelerator sled (i.e. APD), and predicts network bandwidth, outages, or downtime of the network in the future for network functions; paragraph [0104]. A NIC is paragraph [0055]).
Although Bernat discloses an accelerated processing device (APD), Bernat does not explicitly teach predicting including one of: detecting that a device makes a device command queue that includes a network command active, or detecting, by a device, of an instruction or command to issue a network command from a device command queue of a device to a network interface controller (“NIC”), responsive to the predicting, sending a pre-fetch request, to the NIC, to pre-fetch a first network queue metadata that identifies a device command queue, or to pre-fetch a second network queue metadata that identifies a network command queue specified by or associated with the network command.
However, Aloni discloses predicting including one of: detecting that a device makes a device command queue that includes a network command active, or detecting, by a device, of an instruction or command to issue a network command from a device command queue of a device to a network interface controller (“NIC”) (see for example Aloni, this limitation is disclosed such that context managers in a NIC look ahead to the operations that are queued by corresponding queue manager in order to determine which items of context data will be required when the operations come up for processing. Upon determining the context will be required, the context manager may pre-fetch required context data from an MMU and place the context data in its own cache; col.23 lines {25}-{37}), and 
responsive to the predicting, sending a pre-fetch request, to the NIC, to pre-fetch a first network queue metadata that identifies the APD command queue, or to pre-fetch a second network queue metadata that identifies a network command queue specified by or associated with the network command (see for example Aloni, this limitation is disclosed such col.23 lines {25}-{37}. Context data (i.e. second network queue metadata) comprises identifying regions of cache (i.e. identifies a network command queue…associated with the network command); col.33 lines {40}-{44}).
Bernat in view of Aloni is analogous art because they are from the same field of endeavor, networking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat by predicting and pre-fetching as taught by Aloni because it would enhance the teaching of Bernat with an effective means of reducing the latency of operations (as suggested by Aloni, see for example col.23 lines {25}-{37}).
As per claim 4, Bernat in view of Aloni discloses the method of claim 1, wherein the network interface controller (“NIC”) in the same computer as the APD (see for example Bernat, this limitation is disclosed such that offloading network functions is for a NIC of the accelerator sled; paragraph [0104]).
As per claim 5, Bernat in view of Aloni discloses the method of claim 4 (see rejection of claim 4 above).
Bernat does not explicitly teach in response to a pre-fetch request, pre-fetching network queue metadata into hardware slots of a NIC.
However, Aloni discloses in response to the pre-fetch request, pre-fetching network queue metadata into hardware slots of the NIC (see for example Aloni, this limitation is disclosed such that context managers in a NIC look ahead to operations that are queued by col.23 lines {25}-{37}). 
As per claim 6, Bernat in view of Aloni discloses the method of claim 1, Bernat further disclosing an APD (see for example Bernat, this limitation is disclosed such that there are accelerator devices (i.e. “an APD”) connected to a NIC; paragraph [0083]). Bernat does not explicitly teach that a device command queue is associated with a network command queue by one of an application, driver, or command processor.
However, Aloni discloses that a device command queue is associated with a network command queue by one of an application, driver, or command processor (see for example Aloni, this limitation is disclosed such that interactions with a NIC are controlled through a driver; col.6 lines {7}-{21}).
Regarding claim 10, it is a system claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 13, it is a system claim having similar limitations cited in claim 4.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 14, it is a system claim having similar limitations cited in claim 5.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 15, it is a system claim having similar limitations cited in claim 6.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 19, it is a system claim having similar limitations cited in claim 1.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 2-3, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat (U.S. 2019/0068693) in view of Aloni (U.S. 7,620,057) as applied to claims 1, 10, and 19 above, respectively, and further in view of Anke et al. (U.S. 2007/0232230) (Hereinafter Anke).
As per claim 2, Bernat in view of Aloni discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the APD command queue is included in a set of APD command queues, each of which are either active or inactive on the APD, wherein the APD executes commands from active APD command queues but not from inactive APD command queues.
However, Anke discloses the limitation wherein the APD command queue is included in a set of APD command queues, each of which are either active or inactive on the APD, wherein the APD executes commands from active APD command queues but not from inactive APD command queues (see for example Anke, this limitation is disclosed such that transmission occurs from the queue with an open communication channel; paragraph [0017]).
Bernat in view of Aloni is analogous art with Anke because they are from the same field of endeavor, networking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat in view of Aloni by buffering data until an open channel is available as taught by Anke because it would enhance the teaching of Bernat in view of Aloni with an effective means of predicting the likelihood of network availability (as suggested by Anke, see for example paragraph [0017]).
As per claim 3, Bernat in view of Aloni, further in view of Anke discloses the method of claim 2, wherein each APD command is associated with a network command queue (see for paragraph [0028]).
Regarding claim 11, it is a system claim having similar limitations cited in claim 2.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 12, it is a system claim having similar limitations cited in claim 3.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 20, it is a system claim having similar limitations cited in claim 2 and 4 or 6.  Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 2 and 4 or 6.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernat (U.S. 2019/0068693) in view of Aloni (U.S. 7,620,057) as applied to claims 1 and 10 above, respectively, and further in view of Manula et al. (U.S. 2014/0181241) (Hereinafter Manula).
As per claim 7, Bernat in view of Aloni discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein first network queue metadata indicates to a NIC a location of a first network command queue.
However, Manula discloses the limitation wherein first network queue metadata indicates to a NIC a location of a first network command queue (see for example Manula, this limitation is disclosed such that metadata includes information about where to place data; paragraph [0047]).
Bernat in view of Aloni is analogous art with Manula because they are from the same field of invention, networking.
paragraph [0048]).
As per claim 8, Bernat in view of Aloni, further in view of Manula discloses the method of claim 7, further comprising: 
issuing, from the APD, network-related commands, to the NIC by placing the network-related commands into the first network command queue (see for example Manula, this limitation is disclosed such that commands are processed as work requests on queues of a queue pair; paragraph [0028]).
As per claim 9, Bernat in view of Aloni discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein improving networking-related performance includes locating, by the NIC, the first network command using the first network queue metadata, and reading and executing commands from the first network command queue.
However, Manula discloses locating, by the NIC, the first network command using the first network queue metadata (see for example Manula, this limitation is disclosed such that metadata includes information about where to place data; paragraph [0047]); and
reading and executing commands from the first network command queue (see for example Manula, this limitation is disclosed such that work requests are executed; paragraph [0005]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bernat in view of Aloni by prefetching metadata about where to place data as taught by Manula because it would enhance the teaching of Bernat in view of Aloni with an effective means of optimizing send queue cache logic (as suggested by Manula, see for example paragraph [0048]).
Regarding claim 16, it is a system claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 17, it is a system claim having similar limitations cited in claim 8.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 18, it is a system claim having similar limitations cited in claim 9.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196